Citation Nr: 1115313	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-25 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to April 1972, with a subsequent period of active duty for training in July and August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 as amended by a rating decision in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was previously before the Board in December 2009, when the claims were denied.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in December 2010, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In the Joint Motion, the parties agreed that VA should obtain the Veteran's service personnel records in an additional attempt to verify the claimed stressors to include the Veteran's assault on a fellow service member and record of a single session of mental health treatment provided thereafter. 






Also, the parties agreed that VA should make additional efforts to obtain records from the Baltimore VA Medical Center for the period of from 1973 to 1994.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate custodian of federal records, the Veteran's service personnel records, including any disciplinary action and any mental status examination associated with any disciplinary action.  If the records do not exist or future efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Request records from 1973 to 1994 from the Baltimore VA Medical Center, including any records that were retired, and from the Columbia VA Medical Center.  If the records do not exist or future efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with the provisions of 38 C.F.R. § 3.159(e).

3.  On completion of the foregoing, the claims should be adjudicated.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


